UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     JOHN PAUL JONES, III,                           DOCKET NUMBER
                  Appellant,                         DE-3330-15-0170-I-1

                  v.

     DEPARTMENT OF HEALTH AND                        DATE: July 9, 2015
       HUMAN SERVICES,
                 Agency.



             THIS FINAL ORDER IS NONPRECEDENTIAL 1

           John Paul Jones, III, Albuquerque, New Mexico, pro se.

           Corey Thompson, Atlanta, Georgia, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     denied his request for corrective action under the Veterans Employment
     Opportunities Act of 1998 (VEOA). Generally, we grant petitions such as this
     one only when: the initial decision contains erroneous findings of material fact;


     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                        2

the initial decision is based on an erroneous interpretation of statute or regulation
or the erroneous application of the law to the facts of the case; the judge’s rulings
during either the course of the appeal or the initial decision were not consistent
with required procedures or involved an abuse of discretion, and the resulting
error affected the outcome of the case; or new and material evidence or legal
argument is available that, despite the petitioner’s due diligence, was not
available when the record closed. 2          See Title 5 of the Code of Federal
Regulations, section 1201.115 (5 C.F.R. § 1201.115). After fully considering the
filings in this appeal, we conclude that the petitioner has not established any basis
under section 1201.115 for granting the petition for review. 3            Therefore, we

2
  Under 5 U.S.C. § 3311(2) and 5 C.F.R. § 302.302(d), the Board’s role is limited to
determining whether the hiring agency improperly omitted, overlooked, or excluded a
portion of the appellant’s experiences or work history in assessing his qualifications for
the vacancy, and the Board will not reevaluate the weight the agency accorded these
experiences in reaching its decision that the appellant was not qualified for a given
position of employment.         Miller v. Federal Deposit Insurance Corporation,
121 M.S.P.R. 88, ¶ 12 (2014). The record does not support the appellant’s argument on
review that the agency failed to consider the duties that he performed in the military as
a Medical Corpsman during the Vietnam War in determining that he was not qualified
for the announced GS-15 Lead Health Advisor position. Petition for Review (PFR)
File, Tab 1 at 15-16; Initial Appeal File (IAF), Tab 11 at 6-8. Although the human
resources specialist who reviewed the appellant’s application package was unable to
read the pages that he submitted in Arabic, he states that he fully explained the
significance of those documents in English. PFR File, Tab 1 at 14; IAF, Tab 8 at 54-58,
Tab 11 at 7. Moreover, he did not provide an English translation of his Arabic
documents for the Board or identify any qualifying, specialized experience therein that
is relevant to the position he sought. We have considered the appellant’s remaining
arguments on review. PFR File, Tab 1 at 6-8, 21. We find that his arguments present
no legal basis to disturb the initial decision denying his request for corrective action
under VEOA. Although he also claims that the agency committed prohibited personnel
practices, the Board has no jurisdiction under VEOA to consider this claim. PFR File,
Tab 1 at 16-17; see Goldberg v. Department of Homeland Security, 99 M.S.P.R. 660,
¶ 11 (2005).
3
  On review, the appellant submitted excerpts from MSPB Docket No. DE-4324-15-
0238-I-1, in which he alleges that the agency violated his rights under the Uniformed
Services Employment and Reemployment Rights Act of 1994 (codified at 38 U.S.C.
§§ 4301-4333) (USERRA). PFR File, Tab 1 at 14-16; see IAF, Tab 12, Initial Decision
(ID) at 7. Because his USSERA claims are the subject of a separate appeal pending
before an administrative judge, those claims are not properly before the Board in this
                                                                                  3

DENY the petition for review and AFFIRM the initial decision, which is now the
Board’s final decision. 5 C.F.R. § 1201.113(b).

                 NOTICE TO THE APPELLANT REGARDING
                    YOUR FURTHER REVIEW RIGHTS
     You have the right to request review of this final decision by the United
States Court of Appeals for the Federal Circuit. You must submit your request to
the court at the following address:
                          United States Court of Appeals
                              for the Federal Circuit
                            717 Madison Place, N.W.
                             Washington, DC 20439

     The court must receive your request for review no later than 60 calendar
days after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec.
27, 2012). If you choose to file, be very careful to file on time. The court has
held that normally it does not have the authority to waive this statutory deadline
and that filings that do not comply with the deadline must be dismissed. See
Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
     If you need further information about your right to appeal this decision to
court, you should refer to the federal law that gives you this right. It is found in
Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012). You may read this law as well as other sections of the United
States   Code,    at   our     website,    http://www.mspb.gov/appeals/uscode.htm.
Additional       information          is     available     at      the       court’s
website, www.cafc.uscourts.gov. Of particular relevance is the court’s “Guide
for Pro Se Petitioners and Appellants,” which is contained within the
court's Rules of Practice, and Forms 5, 6, and 11.


proceeding. See ID at 7; Jones v. Department of Health & Human Services, MSPB
Lead Docket No. DE-4324-15-0233-I-1 (eight joined USERRA appeals, including
MSPB Docket No. DE-4324-15-0238-I-1, pending adjudication in the Board’s Denver
Field Office).
                                                                                 4

     If you are interested in securing pro bono representation for an appeal to the
United States Court of Appeals for the Federal Circuit, you may visit our website
at   http://www.mspb.gov/probono for      information     regarding    pro    bono
representation for Merit Systems Protection Board appellants before the Federal
Circuit. The Merit Systems Protection Board neither endorses the services
provided by any attorney nor warrants that any attorney will accept representation
in a given case.




FOR THE BOARD:                           ______________________________
                                         William D. Spencer
                                         Clerk of the Board
Washington, D.C.